
	
		I
		111th CONGRESS
		2d Session
		H. R. 4904
		IN THE HOUSE OF REPRESENTATIVES
		
			March 22, 2010
			Mr. Poe of Texas
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To prohibit the use of funds for
		  implementation or enforcement of any Federal mandate to purchase health
		  insurance.
	
	
		1.Prohibition on use of funds
			 to implement or enforce Federal mandate to purchase health
			 insuranceNone of the funds
			 appropriated or otherwise made available to any Federal department or agency
			 may be used to implement or enforce any Federal mandate to purchase health
			 insurance.
		
